     Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.415 Page 1 of 11




          IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION


    NATIONAL STAFFING SOLUTIONS,
    INC.,


                          Plaintiff,                             ORDER AND
                                                             MEMORANDUM DECISION


    vs.

                                                              Case No. 2:20-cv-00534-TC
    NATIONAL STAFFING SPECIALISTS,
    LLC,                                                          Judge Tena Campbell

                          Defendant.



          Plaintiff National Staffing Solutions, Inc., brings this action against Defendant National

Staffing Specialists, LLC, based on alleged infringement of Plaintiff’s protected trademarks.

Before the court is Defendant’s motion to dismiss Plaintiff’s third, fourth, and fifth claims for

Florida common law trademark infringement, Florida common law unfair competition, and

violation of the Florida Deceptive and Unfair Trade Practices Act (the “Florida law claims”).

          For the reasons described, Defendant’s motion to dismiss (ECF No. 35) the Florida law

claims is denied.

                       FACTUAL AND PROCEDURAL BACKGROUND 1

          Plaintiff is a Florida corporation that provides employee placement services for

healthcare professionals across the United States. (Compl. ¶ 6 (ECF No. 1).) Defendant is a


1
 Relevant facts are taken from the complaint and from affidavits and evidence submitted in
support of Defendant’s motion and Plaintiff’s opposition. Well-pleaded facts are taken as true for
the purposes of this order. Arnold v. McClain, 926 F.2d 963, 965 (10th Cir. 1991).
                                                   1
  Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.416 Page 2 of 11




Utah-based company that also provides employee placement services for healthcare

professionals. Defendant’s principal place of business is in Sandy, Utah. (Id. ¶ 5.)

       Plaintiff owns the NATIONAL STAFFING SOLUTIONS mark, which is registered with

the United States Patent and Trademark Office (Id. ¶ 8.) Plaintiff alleges that Defendant

infringed its trademark rights when it used an identical mark and operated the website

http://nationalstaffingsolutions.net. (Id. ¶ 12–15.)

       Defendant’s website is accessible nationwide and Defendant has advertised at least one

job position on its website that appears to be geographically unlimited. (Pl.’s Opp’n Ex. A (ECF

No. 54-1).) Still, Defendant says that residents of Florida cannot purchase or use any of its

services in Florida because it has never provided employee placement services in that state.

(Def.’s Reply at 5–6 (ECF No. 55).) Other than its website, Defendant does not operate or

conduct any activities in Florida and does not direct any marketing or advertising specifically to

residents of Florida. (Janeczko Decl. at ¶¶ 5–10 (ECF No. 15-1).)

       Plaintiff originally brought this action in the Middle District of Florida, raising five

claims against Defendant: federal trademark infringement under Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a); federal unfair competition and false designation of origin; Florida

common law trademark infringement; Florida common law unfair competition, and violation of

the Florida Deceptive and Unfair Trade Practices Act (FDUTPA), Fla. Stat, § 501.204.

       Defendant moved to dismiss for lack of personal jurisdiction in Florida. (ECF No. 15).

Before the court ruled on Defendant’s motion, the parties filed a joint motion to transfer venue to

the District of Utah, which the court granted. (ECF No. 22). Since Plaintiff consented to the

transfer, the parties did not fully brief Defendant’s motion to dismiss for lack of personal

jurisdiction nor did they conduct any jurisdictional discovery. The Middle District of Florida did



                                                  2
  Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.417 Page 3 of 11




not rule on Defendant’s motion to dismiss or issue any conclusive finding about whether it could

exercise personal jurisdiction.

        After the case was transferred to this court, Defendant moved to dismiss four of

Plaintiff’s claims under Rule 12(b)(6). (ECF No. 35). The court denied dismissal of the first

federal trademark infringement claim, finding that Plaintiff sufficiently pleaded that claim.

(Mem. Decision and Order at 8 (ECF No. 50).) But the court did not have enough information to

determine whether dismissal of the Florida law claims was proper. Accordingly, the court

ordered the parties to submit supplemental briefs on the issue of whether the Florida law claims

should be dismissed based on lack of personal jurisdiction in Florida. (Id. at 10–13.)

                                        LEGAL STANDARD

        To withstand a motion to dismiss under Rule 12(b)(6), a complaint must include

sufficient allegations of fact to state a claim to relief that is plausible on its face. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Sufficient factual allegations raise a right to relief above

the speculative level. Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011).

Conclusory statements and formulaic recitations of legal elements are inadequate. Cory v.

Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009).

        Although Defendants move to dismiss Plaintiff’s Florida law claims under Rule 12(b)(6),

their request is predicated on a personal jurisdiction question. The plaintiff bears the burden of

establishing personal jurisdiction over a defendant, and all allegations in the complaint are taken

as true if they are “plausible, non-conclusory, and non-speculative.” Shrader v. Biddinger, 633 F.

3d 1235, 1239 (10th Cir. 2011). When a defendant submits evidence to challenge personal

jurisdiction, the plaintiff has a duty to come forward with affidavits or other written materials

supporting the jurisdictional allegations in the complaint. Dudnikov v. Chalk & Vermilion Fine



                                                    3
  Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.418 Page 4 of 11




Arts, Inc., 514 F. 3d 1063, 1070 (10th Cir. 2008); Pytlik v. Professional Resources, Ltd., 887 F.

2d 1371, 1376 (10th Cir. 1989). Factual disputes in the affidavits are resolved in the plaintiff’s

favor. Dudnikov, 514 F. 3d at 1070 (citing FDIC v. Oaklawn Apartments, 959 F.2d 170, 174

(10th Cir.1992)).

                                             ANALYSIS

        Defendant argues that the Florida law claims should be dismissed because Defendant is

not subject to Florida law based on lack of personal jurisdiction in Florida. Plaintiff responds that

Defendant’s consent to a venue transfer under 28 U.S.C. § 1404(a) subjected Plaintiff to the

Florida law claims and eliminated any doubt about whether Florida law applies. Regardless of

the effect of the transfer, Plaintiff contends that personal jurisdiction is proper in Florida.

        Federal courts may exercise supplemental jurisdiction over state law claims in a federal

question lawsuit. See 28 U.S.C.A. § 1367. Generally, a federal court exercising supplemental

jurisdiction applies the choice-of-law rules of the state in which it sits. BancOklahoma Mortg.

Corp. v. Capital Title Co., Inc., 194 F.3d 1089, 1103 (10th Cir. 1999). But where venue is proper

in one district and the case is transferred to a different district under 28 U.S.C. § 1404(a), the

choice-of-law rules of the transferor court’s forum state apply. Van Dusen v. Barrack, 376 U.S.

612, 639 (1964).

        There is an exception to this exception: When a case is transferred because the transferor

court could not exercise personal jurisdiction, the transferee court applies the choice-of-law rules

of the state in which it sits. Doering ex rel. Barrett v. Copper Mountain, Inc., 259 F.3d 1202,

1209 (10th Cir. 2001); Trierweiler v. Croxton & Trench Holding Corp., 90 F.3d 1523, 1535

(10th Cir. 1996). This rule applies even when the parties consented to transfer the case under 28

U.S.C. § 1404(a), so long as the transfer did in fact cure a jurisdictional defect. Trierweiler, 90



                                                   4
  Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.419 Page 5 of 11




F.3d at 1532; Applied Predictive Techs., Inc. v. MarketDial, Inc., No. 2:19-CV-496-JNP, 2019

WL 3554016, at *1–2 (D. Utah Aug. 5, 2019). Id. The purpose of this rule is to discourage forum

shopping, as it “[i]t prevents a party from filing in a district that lacks jurisdiction to hear his or

her case in order to receive the benefit of that forum's law.” Trierweiler, 90 F.3d at 1532.

        In order to decide which state’s choice-of-law rules apply—which will in turn determine

whether the Florida law claims survive dismissal—the court must first evaluate whether there is

personal jurisdiction over Defendant in Florida. If personal jurisdiction exists in Florida, the

court will apply Florida’s choice-of-law rules to determine which state’s law should apply to

Plaintiff’s third, fourth, and fifth claims. If Florida lacks jurisdiction, then Utah’s choice-of-law

rules apply.

      I.    Personal Jurisdiction in Florida

        To obtain personal jurisdiction over a nonresident defendant, the plaintiff must first show

that jurisdiction is legitimate under the laws of the forum state. Madara v. Hall, 916 F.2d 1510,

1514 (11th Cir. 1990). Then, the plaintiff must demonstrate that the exercise of jurisdiction

comports with the due process clause of the Fourteenth Amendment to the U.S. Constitution. Id.

                A. Florida’s Long-Arm Statute

        Florida’s long-arm statute allows jurisdiction over a nonresident defendant who has

“committ[ed] tortious acts within this state.” Fla. Stat. § 48.193 (1)(a)(2). The Eleventh Circuit

construes this provision to permit jurisdiction over a defendant who commits torts outside of

Florida that cause injury inside Florida. Licciardello v. Lovelady, 544 F.3d 1280, 1283 (11th Cir.

2008); Posner v. Essex Ins. Co., 178 F.3d 1209, 1216 (11th Cir. 1999). Plaintiff maintains that

jurisdiction over Defendant is appropriate under Florida’s long-arm statute because Defendant’s




                                                    5
  Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.420 Page 6 of 11




operation of a website containing an allegedly infringing use of Plaintiff’s trademark is a tortious

act within the state.

          Injury from trademark infringement usually occurs in the state where the trademark

owner resides or has its principal place of business. J.B. Oxford Holdings, Inc. v. Net Trade, Inc.,

76 F.Supp.2d 1363, 1368 (S.D. Fla. 1999). Courts interpreting Florida law have held that

“trademark infringement on an Internet website causes injury and occurs in Florida ‘by virtue of

the website's accessibility in Florida.’” Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339,

1354 (11th Cir. 2013) (quoting Licciardello, 544 F.3d at 1283); see also JCS Industries LLC v.

DesignStein LLC, No. 619CV544ORL37EJK, 2019 WL 5391192, at *3 (M.D. Fla. Oct. 22,

2019); Xymogen, Inc. v. Digitalev, LLC, No. 6:17-cv-869-Orl-31KRS, 2018 WL 659723, at *2

(M.D. Fla. Feb. 1, 2018) (“[A]s long as a website is accessible in Florida, it has been held that

trademark infringement on the website occurs in Florida if the victim company is headquartered

here”).

          Defendant allegedly uses the NATIONAL STAFFING SOLUTIONS mark on its

website, which is accessible nationwide. Although Defendant does not direct any marketing or

advertising specifically to residents of Florida, its website is, at the least, viewable from Florida.

Based on the standard set forth in Licciardello and Louis Vuitton, this alleged infringement is

considered a tortious act within Florida under Florida law. Defendant is subject to personal

jurisdiction under Florida’s long-arm statute.

                 B. The Due Process Clause

          “Even though a statute may permit a state to assert jurisdiction over a nonresident

defendant, the due process clause of the United States Constitution protects an individual's

liberty interest in not being subject to the binding judgments of a forum with which he has



                                                   6
  Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.421 Page 7 of 11




established no meaningful ‘contacts, ties, or relations.’” Licciardello, 544 F.3d at 1284 (quoting

Int'l Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)). For a court to exercise personal

jurisdiction over a nonresident defendant, the defendant must “have certain minimum contacts

with [the forum] such that the maintenance of the suit does not offend ‘traditional notions of fair

play and substantial justice.’” Int'l Shoe, 326 U.S. at 316 (quoting Milliken v. Meyer, 311 U.S.

457, 463 (1940)). The court begins by reviewing Defendant’s contacts with Florida.

                       1. Minimum Contacts

       “Intentional torts ... may support the exercise of personal jurisdiction over the nonresident

defendant who has no other contacts with the forum.” Licciardello, 544 F.3d at 1285 (citing

Calder v. Jones, 465 U.S. 783, 790 (1984)). In intentional tort cases, there are two applicable

tests for evaluating minimum contacts: (1) the “effects test,” which the Supreme Court

articulated in Calder, or (2) the traditional purposeful availment test. See Louis Vuitton, 736 F.3d

at 1356. Courts apply the effects test in trademark-related intentional tort cases either in lieu of

or in addition to the traditional purposeful availment test. Id. at 1356; see also Chloé v. Queen

Bee of Beverly Hills, LLC, 616 F.3d 158, 172 (2nd Cir. 2010); Toys “R” Us, Inc. v. Step Two,

S.A., 318 F.3d 446, 454–55 & n. 6 (3rd Cir. 2003). The tests have a shared goal, which is to

ensure that an out-of-state defendant is not bound to appear in a forum state for merely “random,

fortuitous, or attenuated contacts” with the state. Burger King Corp. v. Rudzewicz, 471 U.S. 462,

475 (1985)).

       Under the effects test, a defendant's single tortious act can establish minimum contacts if

the tort was (1) intentional; (2) aimed at the forum state; and (3) caused an injury that the

defendant should have anticipated would be suffered in the forum state. Licciardello, 544 F.3d at

1285. The traditional purposeful availment test asks whether the defendant’s contacts (1) are



                                                  7
  Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.422 Page 8 of 11




related to the plaintiff's cause of action; (2) involve some act by which the defendant

purposefully availed himself of the privileges of doing business within the forum; and (3) are

such that the defendant should reasonably anticipate being haled into court in the forum. Louis

Vuitton, 736 F.3d at 1357.

        In the internet context, the Eleventh Circuit has explained that “where the internet is used

as a vehicle for the deliberate, intentional misappropriation of a specific individual's trademarked

name or likeness and that use is aimed at the victim's state of residence, the victim may hale the

infringer into that state to obtain redress for the injury.” Licciardello, 544 F.3d at 1288 n. 8 But

the mere maintenance of a website that is accessible in the forum state is usually not enough to

establish that a defendant aimed its intentional tort at the forum state or purposefully availed

itself of that state’s laws. Id.; see also Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 418 (9th

Cir.1997) (beyond an accessible website, there must be “something more” to demonstrate that

the defendant directed his activity toward the forum state.); Nida Corp. v. Nida, 118 F. Supp. 2d

1223, 1230 (M.D. Fla. 2000). The Southern District of Florida has elaborated:

                These cases require more than mere maintenance of a web site
                accessible in the forum state; they require contacts that illustrate
                purposeful availment of the privilege of conducting commercial
                activity in the forum—contacts that tie the defendant to a particular
                state, not those that merely link with equal strength the defendant to
                all states.

JB Oxford Holdings, 76 F. Supp. 2d at 1367 (citing Cybersell,130 F.3d at 420).

        Based on the allegations in the complaint and the attached affidavits and exhibits, the

court finds that under either the Calder effects test or the traditional purposeful availment test,

Defendant does not have sufficient minimum contacts in Florida. There are no fact suggesting

that Defendant deliberately intended to misappropriate the NATIONAL STAFFING

SOLUTIONS mark or aimed its use of the mark at Florida. To the contrary, Defendant provides


                                                   8
  Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.423 Page 9 of 11




no services or healthcare placement activities in Florida and does not market its business to

Florida residents. Defendant merely operates a website that is accessible everywhere. Its contacts

with Florida are no greater than its contacts with any other state or country in which its website is

viewable.

       Defendant’s online activities are substantially different from those of defendants who had

sufficient minimum contacts for personal jurisdiction purposes. For example, the defendant in

Licciardello intentionally posted the trademarked name and image of the plaintiff on a website to

imply that the plaintiff endorsed the defendant’s skills. 544 F.3d at 1287–88. The defendant

committed this tort to attract potential clients in the forum state, and the Eleventh Circuit upheld

the exercise of personal jurisdiction because the defendant deliberately targeted the plaintiff in

the forum. See also JCS Industries, 2019 WL 5391192, at *6 (explaining that the defendant had

sufficient minimum contacts when it purchased a product from the plaintiff in the forum state

and then created an infringing website in order to sell the same products in competition with the

plaintiff). In contrast, Defendant’s website is not intentionally directed at attracting customers in

Florida or advertising services there.

       Moreover, the court is not convinced that Plaintiff’s use of the word “nationwide” on its

website is evidence that it aimed its infringing activities at Florida or purposefully availed itself

of Florida’s laws. Defendant’s services are not available in every state across the country. The

word “nationwide” alone, without more, does not create deliberate engagement or a substantial

connection with Florida, as is required for personal jurisdiction. See Burger King, 471 U.S. at

475–76.

       In short, Defendant does not have sufficient minimum contacts in Florida to satisfy

personal jurisdiction under the due process clause.



                                                  9
 Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.424 Page 10 of 11




     II.   Utah’s Choice-of-Law Analysis

        “When the transferor court lacks personal jurisdiction . . . the choice of law rules of the

transferee court apply.” Doering ex rel. Barrett v. Copper Mountain, Inc., 259 F.3d 1202, 1209

(10th Cir. 2001). Utah courts apply the “most significant relationship” approach, as described in

the Second Restatement of Conflict of Laws, to assess which state’s laws should apply to a

particular claim. Waddoups v. Amalgamated Sugar Co., 54 P.3d 1054, 1059 (Utah 2002). “The

rights and liabilities of the parties with respect to an issue in tort are determined by the local law

of the state which, with respect to that issue, has the most significant relationship to the

occurrence and the parties.” Restatement (Second) Conflict of Laws § 145 (1971). The test

involves consideration of four factors: (1) the place where the injury occurred; (2) the place

where the conduct causing the injury occurred; (3) the domicile, residence, nationality, place of

incorporation and place of business of the parties; and (4) the place where the relationship, if

any, between the parties is centered. Id.

        The Restatement includes commentary on the proper weight that should be attributed to

each factor depending on the type of case involved. “The place of the plaintiff's domicile, or on

occasion his principal place of business, is the single most important contact for determining the

state of the applicable law as to most issues in situations involving the multistate publication of

matter that injures plaintiff's reputation or causes him financial injury [.]” Id. § 145 cmt. e.

        Plaintiff’s injury occurred in Florida where Plaintiff owns the NATIONAL STAFFING

SOLUTIONS mark and feels the alleged financial and reputational loss associated with

Defendant’s infringement. Harm may also occur in other states, Utah included, where consumers

can access Defendant’s website and potentially confuse the parties’ marks. Although

Defendant’s conduct occurred in Utah, the Restatement suggests that Plaintiff’s principal place



                                                  10
 Case 2:20-cv-00534-TC Document 56 Filed 05/18/21 PageID.425 Page 11 of 11




of business should be afforded the most weight in this situation. Accordingly, Florida has the

most significant relationship to the case.

                                             CONCLUSION

       The Utah choice-of-law analysis reveals that Florida has the most significant relationship

to this case. As a result, Florida law applies to the state law claims over which this court has

supplemental jurisdiction. Plaintiff has properly pleaded the third, fourth, and fifth claims under

Florida law and these claims survive dismissal. Defendant’s motion to dismiss (ECF No. 35),

which the court has already denied in part, is now DENIED IN FULL.

       DATED this 18th day of May, 2021.

                                               BY THE COURT:



                                               TENA CAMPBELL
                                               U.S. District Court Judge




                                                 11
